Detailed Advisory Action
1.	Applicant’s AFCP request and response filed 4/12/2021 was received.  Although not entered, the amendments as filed have been considered as best as possible in the allotted time of the program.  The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objection to claim 2 would be withdrawn in view of the removal of the subject matter from the claim.

Claim Rejections - 35 USC § 112
3.	The proposed amendments to claim 1 are problematic in terms of antecedent basis issues as well as enablement issues based on the following (emphasis added and brackets used for comments).  An Examiner proposed claim follows the annotated proposed claim that would obviate the issues below, wherein the Examiner proposed claim also includes a few grammatical corrections (punctuation), and moves the last features of the claim to the main body to separate the process steps from the other features presented.  Claim 2 still requires correction (see comments in subsequent section).  Further consideration and/or search of the prior art could not be completed in the allotted time.

1.  (Examiner-Annotated proposed claim)  A process for producing lithium composite oxide particles, the lithium composite oxide particles comprising:
a core particle comprising a lithium composite oxide comprising nickel, cobalt

   	a surface of the core particle, the surface of the core particle comprising a Zr compound,
the Zr compound comprising one or more compounds represented by the chemical formula:
Lix(Zn1-yAy)Oz
wherein x, y and z are 2.0 < x < 8.0; 0 < y < 1.0; and 2.0 < z < 6.0, respectively; and A is at least one element selected from the group consisting of Mg, Al, Ca, Ti, Y, Sn and Ce, and
wherein a content of Zr in the Zr compound [in the instance there is more than one Zr compound, would this content be just one of said Zr compounds, or a cumulative amount?] is 0.05% to 1.0% by weight based on a total weight of the lithium composite oxide particles comprising the core particle and the surface of the core particle [still not enabled because it does not include the Zr compound – only the core and the surface of the core particle],
the process comprising the steps of
mixing nickel-cobalt-manganese-based compound particles with a zirconium compound and a lithium compound, and then
calcining the resulting mixture to obtain the lithium composite oxide particles, in which particles of the nickel-cobalt-manganese-based compound particles have an average particle diameter of 1.0 μm to 25.0 μm and in which the Zr compound [this is singular but in the case there are more than one Zr compound this is problematic; should be moved so as to not to be confused by the mixing step zirconium compound] comprises Li2ZrO3.

Examiner Proposed Claim:
Examiner Proposed) A process for producing lithium composite oxide particles, the lithium composite oxide particles comprising:
a core particle comprising a lithium composite oxide comprising nickel, cobalt,
and manganese; and
   	a surface of the core particle, the surface of the core particle comprising one or more Zr
compounds,
the one or more Zr compounds each 
Lix(Zn1-yAy)Oz
wherein x, y and z are 2.0 < x < 8.0; 0 < y < 1.0; and 2.0 < z < 6.0, respectively; and A is at least one element selected from the group consisting of Mg, Al, Ca, Ti, Y, Sn and Ce,
wherein the one or more Zr compounds comprises Li2ZrO3,
wherein a content of Zr in the one or more Zr compounds is 0.05% to 1.0% by weight based on a total weight of the lithium composite oxide particles
the process comprising the steps of:
mixing nickel-cobalt-manganese-based compound particles having an average particle diameter of 1.0 μm to 25.0 μm with a zirconium compound and a lithium compound, and then
calcining the resulting mixture to obtain the lithium composite oxide particles

the zirconium compound utilized in the mixing step as previously detailed in the rejections of record.  P50-54 details that the range and the material of zirconium oxide is in reference to the zirconium compound that is mixed and then reacted with the nickel-cobalt-manganese-based compound to achieve the final product:

    PNG
    media_image1.png
    446
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    415
    media_image2.png
    Greyscale


The disclosure teaches a different range with respect to the average particle diameter of the Zr compound(s) present on a surface of the lithium composite oxide particles (P23):

    PNG
    media_image3.png
    116
    425
    media_image3.png
    Greyscale

	Appropriate correction is still required.  

/AMANDA J BARROW/Primary Examiner, Art Unit 1729